Citation Nr: 0637412	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-17 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1967 to February 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he has PTSD due to service.  His 
claimed stressors include being attacked by mortar fire in 
which his friend was killed and other soldiers severely 
wounded.  The veteran indicates that this incident took place 
between March 1968 to July 1968 in Pleiku, Vietnam.  His 
service personnel records show that during this time, he was 
assigned to the Headquarter Company, 4th Supply and 
Transportation Battalion, 4th Infantry Division.  The record 
reflects that he had almost 4 months of foreign and/or sea 
service and was awarded a Vietnam Service Medal.  His 
military occupational specialty was stock control specialist 
and he did not receive any medals or decorations reflecting 
his participation in combat.  His stressors have not been 
verified and must be done on remand.   

Accordingly, the case is REMANDED for the following action:

1.  An appropriate official at the RO 
should prepare a summary of the claimed 
stressors and request corroborating 
information from the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
for the period from March 1968 to July 
1968 for Headquarter Company, 4th Supply 
and Transportation Battalion, 4th 
Infantry Division.  Thereafter, the RO 
should make a determination as to whether 
any of the veteran's stressors have been 
corroborated.  

	2.  If, and only if, the stressors are 
verified, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a 
psychiatric examination.  The claims 
folder should be sent to the examiner for 
review and the examiner should indicate 
that he/she has reviewed the claims 
folder.  All necessary special studies or 
tests, to include psychological testing 
and evaluation, such as the Minnesota 
Multiphasic Personality Inventory, and 
the Mississippi Scale for Combat-Related 
PTSD, should be accomplished.   

The examiner should determine whether the 
veteran currently suffers from PTSD.  If 
a diagnosis of PTSD is made, the examiner 
should specify (1) whether each alleged 
stressor found to be established by the 
record was sufficient to produce PTSD; 
(2) whether the remaining diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied; and (3) whether 
there is a link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the record by the RO and found to be 
sufficient to produce PTSD by the 
examiner.  The examination report should 
include the complete rationale for all 
opinions expressed.   If a diagnosis of 
PTSD is made, the examiner should specify 
whether there is a link between the 
current symptomatology and any 
corroborated stressor experience.  

3.  Then, after ensuring the veteran's 
file is complete, the RO should 
readjudicate the claim for entitlement to 
service connection for PTSD.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  Allow an appropriate 
period of time for response.  Thereafter, 
this claim should be returned to this 
Board for further appellate review, if in 
order.  

 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


